DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the remarks and amendments filed on 04/26/2021.
Claims 1-14 remain pending for consideration on the merits. 

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Throughout the claims, the claims recite either the “chiller or cooler” or the “chiller”. For consistency, Examiner is interpreting the terms to be --the chiller--.
In claim 1, line 11, “the set point” should read --the set point of temperature--.
In claim 1, line 17, “a plurality of a sensors” should read --a plurality of sensors--.
In claim 1, lines 18, “the inputs of each of the plurality of sensors is” should read --the inputs of each of the plurality of sensors are--.
In claim 3, line 1, the status identifier “(Currently Amended)” should read --(Previously Presented)--.
In claim 3, line 1, “the at least one sensor” should read --the at least one of the plurality of sensors-- for consistency. 
In claim 9, line 12, “the set point” should read --the set point of temperature--.
claims 9-12, and 14, “the at least one sensor” should read --the at least one of the plurality of sensors-- for consistency. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user adjustable override input” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A review of the specification (para. [0027] of the published application) discloses “the control unit 60 can be responsive to other inputs and or sensors, such as the user interface 64”, but it shows no corresponding structure included in the user adjustable override input (Note: Examiner is interpreting the user interface as a software (e.g. graphical user interface, GUI), which clearly does not have a structure).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite the limitation “the controller further generating a self-test signal to the chiller to change the set point of temperature of the chiller a preselected amount, the controller further connected to a fluid temperature sensor to determine the self test cooling rate for the chiller to obtain the change in the set point, the controller further calculating an expected self test cooling rate using an ambient air temperature and a factory self test cooling rate stored in memory, and the controller further comparing the self test cooling rate and the expected self test cooling rate…and automatically engaging the spindle when the self test cooling rate and the expected self test cooling rate deviate by more than a preselected threshold”. Upon review of the specification, the examiner determined that the subject matter incorporated by reference from Applicant's U.S. Patent No. 10,684,616 (referred as Applicant's co-pending application No. 15/417,983 in the specification), which was “nonessential material” and therefore, did not object to the incorporation by reference. In reply to a non-final Office action, applicant filed an amendment to the claims to add a new limitation that was supported only by the Applicant's U.S. Patent No. 10,684,616. The amendment filed by the applicant caused the examiner to re-determine that the incorporated subject matter was "essential material" under 37 CFR 1.57(d). The examiner rejected the claims that include the new limitation under 35 U.S.C. 112(a) in a final Office action.
Since the rejection under 35 U.S.C. 112(a) was necessitated by the applicant’s amendment, the finality of the Office action is proper. If the applicant wishes to overcome the rejection under 35 U.S.C. 112(a)  by filing an amendment under 37 CFR 1.57(g)  to add the subject material disclosed in the Applicant's patent into the specification, applicant may file the amendment as an after final amendment in compliance with 37 CFR 1.116. Alternatively, applicant may file an RCE under 37 CFR 1.114 accompanied by the appropriate fee, and an amendment per 37 CFR 1.57(g) within the time period for reply set forth in the final Office action.

Claims 7 and 13 recite the limitation “the user adjustable override input connected to the controller for disabling the controller engagement of the spindle” in lines 1-2. The term “input” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the user override input connected to the controller for disabling the controller engagement of the spindle. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of disabling the controller engagement of the spindle. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

Claims 2-6 and 8 are rejected for being dependent on rejected claim 1.
Claims 10-12 and 14 are rejected for being dependent on rejected claim 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:
“the intake” in line 2;
“the portion of the filter sheet” in line 8;
“the set point temperature” in line 9; and
“the self test cooling rate” in lines 10-11;
There are insufficient antecedent basis for these limitations in the claim.

Claim 1 further recites the limitation “a fluid temperature sensor” in line 10 and “a plurality of sensors” in line 17, which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear if the system comprises the fluid temperature sensor in addition to the plurality of sensors, or if the fluid temperature sensor is one of the plurality of sensors. Furthermore, it is unclear if “the first temperature sensor” in line 10 is referring to the “at least one of the plurality of sensor measuring a liquid temperature of a liquid being cooled” in lines 20-21. Please provide clarification. 

Claim 4 recites the limitation “the plurality of sensors include a chilled water output temperature sensor” in lines 1-2, which renders the claim indefinite because the metes and bounds of the claim is not clear. It is unclear if the chilled water output temperature sensor is referring to the fluid temperature sensor of claim 1 (Note: based on para. [0028] of the published application, both sensors appears to be measuring the same thing) or if there is an additional temperature sensor for measuring the same chilled water output temperature in addition to the fluid temperature sensor of claim 1. Please provide clarification. 

Claims 7 and 13 recite the limitation “user adjustable override input” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites the limitation:
“the intake” in line 2;
“the liquid temperature of the liquid” in line 8;
 “the set point temperature” in line 9;
“the controller” in line 9-10;
“the self test cooling rate” in lines 10-11; and
“the portion of the filter sheet” in line 19;
There are insufficient antecedent basis for these limitations in the claim.

Claim 9 further recites the limitation “a fluid temperature sensor” in line 11, and “a plurality of sensors” in line 6, which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear if the system comprises the fluid temperature sensor in addition to the plurality of sensors, or if the fluid temperature sensor is one of the plurality of sensors. Furthermore, it is unclear if “the first temperature sensor” in line 11 is referring to the 

Claim 9 further recites the limitation “a memory” in line 16, which renders the claim indefinite, because it is unclear if the memory in 16 is referring to the memory in line 14, or if the system comprises two different sets of memories for storing different values. Please provide clarification. 

Claim 9 further recites the limitation “a controller” in line 18, which renders the claim indefinite, because it is unclear if the controller in line 18 is referring to the controller in lines 9-10, of if there is a secondary controller in addition to the controller in line 18. Please provide clarification. 

Claims 2-3, 5-6, and 8 are rejected for being dependent on rejected claim 1.
Claims 10-12 and 14 are rejected for being dependent on rejected claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new U.S.C 112(a) and 112(b) rejection were necessitated by amendment of the applicant by applicant. 

Allowable Subject Matter
Claims 1-14 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including “the controller generating a self-test signal to the chiller to change a set point of temperature of the chiller a preselected amount, the controller further connected to a fluid temperature sensor to determine a self-test cooling rate for the chiller to obtain a change in the set point of temperature, the controller further calculating an expected self-test cooling rate using an ambient air temperature and a factory self-test cooling rate stored in a memory, and the controller further comparing the self-test cooling rate and the expected self-test cooling rate and automatically engaging the spindle when the self-test cooling rate and the expected self-test cooling rate deviate by more than a preselected threshold” as claimed in independent claims 1 and 9.  However, the claims cannot be considered “allowable” at this time due to the rejections under U.S.C. 112(a) and 112(b) set forth in this Office Action.  Specifically, the claims are unclearly written and one of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763